1

2

3

4

5

6                     UNITED STATES DISTRICT COURT
7                   CENTRAL DISTRICT OF CALIFORNIA
8
     ELOHIM EPF USA, INC., a California )     Case No. 2:17-cv-00630-TJH-GJSx
9    Corporation,                         )
                                          )
10                Plaintiff,              )   [Hon. Terry J. Hatter, Crtrm. #9B]
                                          )
11            vs.                         )   JUDGMENT [73]
                                          )
12                                        )   Complaint Filed: January 26, 2017
     KARAOKE PHOENIX, INC., a             )
13   California Corporation d/b/a B & G   )
     KARAOKE; JAE W. PARK, an             )
14   individual; DEGOLMOK, INC., a        )
     California Corporation d/b/a         )
15   DEGOLMOK NORAEBANG;                  )
     JENNIFER BITTEL, an individual;      )
16   SAEJIN WORLD, INC., a California )
     Corporation d/b/a PARTY              )
17   KARAOKE; SAE JIN HAN, an             )
     individual; HYUN SOOK HAN, an        )
18   individual d/b/a IMPERIAL PLUS       )
     KARAOKE; LEADING TOWN                )
19   SDUS, INC., a California Corporation )
     d/b/a CHORUS KARAOKE; KYONG )
20   A. NAM, an individual; and DOES 1 )
     through 20, inclusive                )
21                                        )
                   Defendants.            )
22                                        )
                                          )
23                                        )
24

25

26

27

28                                   JUDGMENT

                                        -1-
1                                     JUDGMENT
2          Having reviewed the Motion to Enforce Written Settlement Agreement of
3    Plaintiff ELOHIM EPF USA, INC. (“Plaintiff”), the evidence presented before and
4    at the time of the hearing, if any, and finding good cause therefore, the Court
5    orders:
6          JUDGMENT is hereby entered pursuant to the Motion to Enforce by
7    Settlement Agreement against Defendant(s) Hyun Sook Han d/b/a Imperial Plus
8    Karaoke (“Imperial Plus”), as follows:
9          In the total amount of $14,134.33 which consists of: a) the principal sum of
10   $11,300.00; b) interest in the sum of $1,334.33; c) attorney’s fees and costs in the
11   sum of $1,500.00; plus post-judgment interest at the rate of 10% per annum and
12   $3.10 per day.
13

14   IT IS SO ORDERED.
15

16
     Dated: March 8, 2019
17
                                              HON. TERRY J. HATTER, JR.
18
                                              United States District Judge
19

20

21

22

23

24

25

26

27

28                                      JUDGMENT

                                              -2-
